DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20 and 22, drawn to a sensor for detecting a substance, classified in G01N 21/6428.
II. Claim 21, drawn to a method of sensing a substance, classified in G01N 21/6428.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the sensor of Group I can be used in the materially different process than the method of Group II where the solution is applied to a swab and used upon an area the sample is expected to be rather than adding the sample to the sensor.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁ the inventions have acquired a separate status in the art due to their recognized divergent subject matter and
⦁ the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kevan L. Morgan on 12/6/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-20 and 22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 21 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 1 and 22 are  objected to because of the following informalities:  
Claim 1 appears to be missing the word “are” between the words “dots” and “functionalized” in line 5.
Claim 22 appears to be missing the word “is” between the words “nanoparticle” and “functionalized” in lines 6-7.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the pendant alkyl group is a C1, C2, C3, C4, C5, C6, C7, C8, C9, C10, C11, or C12 alkyl group." in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear why a pendant alkyl group involves the terminal group and/or what a pendant alkyl group means under standard nomenclatures for polyethylene oxide.  Clarification is requested.  Claim 9 is rejected by virtue of its dependence on claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 10, 16-18, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galagan (US 20190195894 A1).
	Regarding claim 1, Galagan teaches a microbial biosensor (par 115) A sensor for detecting a substance, with quantum dots (QD) (par 140) the sensor comprising: a combination of biocompatible quantum dots with a fluorescent dye such as green fluorescent protein (par 145) which can be mixed in a controlled ratio and an organic fluorophore in a controlled ratio, where the quantum dot with a fluorescent dye can perform FRET (par 144) where different colors are needed for the quantum dot and green fluorescent protein in order to perform FRET the organic fluorophore exhibiting fluorescence of a first color, the biocompatible quantum dots sized to exhibit fluorescence of a second color different from the first color, and the QDs can be coated to with an organic capping agent (par 143) that could be quenched by a substance and the biocompatible quantum dots functionalized with an organic coating arranged to chemically interact with the substance to quench the fluorescence of the biocompatible quantum dots.
Regarding claim 2, Galagan teaches Si QD cores (par 142).
Regarding claim 3, Galagan teaches green fluorescent protein (par 145).
Regarding claim 5, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by claim 1 and the apparatus of claim 1 is capable of detecting nitroaromatic groups. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of claim 1 (see MPEP §2114).
Regarding claim 6, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by claim 1 and the apparatus of claim 1 is capable of detecting an organophosphate ester containing a nitroaromatic group. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of claim 1 (see MPEP §2114).
Regarding claim 10, Galagan teaches where the organic coating can be used for water solubility (par 282).
Regarding claim 16, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by claim 1 and the apparatus of claim 1 is capable of detecting one or more of paraoxon, parathion, or p-nitrophenol. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of claim 1 (see MPEP §2114).
Regarding claim 17, Galagan teaches the use of a sensor solution (par 319).
Regarding claim 18, Galagan teaches the use of a solid support or matrix (par 103).
Regarding claim 20, Galagan teaches the use of an optical sensor (par 208) which may be part of a light detector (par 210) and a computer for processing output signals from the light detector (par 212).
Regarding claim 22, Galagan teaches a microbial biosensor (par 115) A sensor for detecting a substance, with quantum dots (QD) (par 140) can be responsive to a substance the sensor comprising: a combination of a biocompatible fluorescent nanoparticle that is responsive to the substance with a fluorescent dye such as green fluorescent protein (par 145) which can be mixed in a controlled ratio and stable with respect to a substance and an organic fluorophore in a controlled ratio, the organic fluorophore stable with respect to the substance, where the quantum dot with a fluorescent dye can perform FRET (par 144) where different colors are needed for the quantum dot and green fluorescent protein in order to perform FRET the organic fluorophore exhibiting fluorescence of a first color, the biocompatible fluorescent nanoparticle exhibiting fluorescence of a second color different from the first color, and the QDs can be coated to with an organic capping agent (par 143) that could be quenched by a substance and the biocompatible fluorescent nanoparticle functionalized with an organic coating arranged to chemically interact with the substance to quench the fluorescence of the biocompatible fluorescent nanoparticle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galagan in view of Islam, Muhammad Amirul, Regina Sinelnikov, Md Amran Howlader, Angelique Faramus, and Jonathan GC Veinot. "Mixed Surface Chemistry: An Approach to Highly Luminescent Biocompatible Amphiphilic Silicon Nanocrystals." Chemistry of Materials 30, no. 24 (2018): 8925-8931.
Regarding claims 7-8, Galagan teaches the sensor of claim 1 as described above but does not appear to explicitly disclose in which the organic coating comprises poly(ethylene oxide) that terminates in an alkoxide group where the pendant alkyl group is a C1, C2, C3, C4, C5, C6, C7, C8, C9, C10, C11, or C12 alkyl group.
However, Islam teaches silicon nanocrystals (SiNCs) functionalized with allyoxy polyethylene glycol and methyl 10-undecenoate (p 8927 lower left col).
Therefore, it would have been obvious to one of skill in the art before the filing date of the claimed invention to have modified the sensor of Galagan to use the coating of Islam in order to provide “tailorability of material properties” such as surface hydrophobicity (p 8927 lower left col).

Claim(s) 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galagan in view of Clark, Rhett J., Michael KM Dang, and Jonathan GC Veinot. "Exploration of organic acid chain length on water-soluble silicon quantum dot surfaces." Langmuir 26, no. 19 (2010): 15657-15664.
Regarding claim 11-12, Galagan teaches the sensor of claim 10 as described above but does not appear to explicitly disclose in which the water solubility enhancing component comprises a carboxylic acid.
However, Clark teaches functionalization of quantum dots with carboxylic acids (p 15657 Abstract).
Therefore, it would have been obvious to one of skill in the art before the filing date of the claimed invention to have modified the sensor of Galagan to use the coating of Clark to make the particles water soluble (p 15657 Abstract).
Regarding claim 15, Clark teaches functionalization with undecanoic acid (p 15664 right col) which is 10-undecanoic acid (p 15658 top of right col).	

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galagan and Clark in further view of Paek et al. (US 20170059988 A1).
Regarding claim 13, Galagan and Clark teach the sensor of claim 12 as described above but do not appear to explicitly disclose in which in which the organic coating comprises carboxylic acids including more than one type of alkyl group.
However, Paek teaches the organic ligand compound on the surface of the quantum dots may be a combination of multiple ligands including different carboxylic acids (par 224).
Therefore, it would have been obvious to one of skill in the art before the filing date of the claimed invention to have modified the sensor of Galagan and Clark to test and choose among the various coating ligands that Paek teaches to use, as Clark teaches the testing of propanoic acid, pentanoic acid, and heptanoic acid (p 15664 middle of left col); and Paek’s list of coatings teaches three of the four coatings Clark tests (par 224).
Regarding claim 14, Galagan and Clark teach the sensor of claim 12 as described above but do not appear to explicitly disclose in which the organic coating comprises carboxylic acid with a C12 alkyl group.
However, Paek teaches the organic ligand compound on the surface of the quantum dots may be dodecanoic acid (par 224).
Therefore, it would have been obvious to one of skill in the art before the filing date of the claimed invention to have modified the sensor of Galagan and Clark to test and choose among the various coating ligands that Paek teaches to use, as Clark teaches the testing of propanoic acid, pentanoic acid, and heptanoic acid (p 15664 middle of left col); and Paek’s list of coatings teaches three of the four coatings Clark tests (par 224).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galagan in view of General Electric, "Laboratory filtration-Product guide" (2018).
Regarding claim 19, Galagan teaches the sensor as taught above for claim 18 but does not appear to explicitly disclose in which the solid carrier comprises one of a paper, a polymer fiber membrane, a glass fiber membrane, or a polymer substrate.
However, General Electric teaches the use of polycarbonate membranes (p 50). 
Therefore, it would have been obvious to one of skill in the art before the filing date of the claimed invention to have modified the sensor of Galagan to include the media of General Electric because the polycarbonate membranes have good visibility of particles (p 50).


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Ding, Yidan, Hui-wang Ai, Hiofan Hoi, and Robert E. Campbell. "Förster resonance energy transfer-based biosensors for multiparameter ratiometric imaging of Ca2+ dynamics and caspase-3 activity in single cells." Analytical chemistry 83, no. 24 (2011): 9687. teaches the use of mAmetrine1.2 to detect Calcium (II) ratiometrically and Dhenadhayalan, Namasivayam, Hsin-Lung Lee, Kanchan Yadav, King-Chuen Lin, Yih-Tyng Lin, and A. H. H. Chang. "Silicon quantum dot-based fluorescence turn-on metal ion sensors in live cells." ACS applied materials & interfaces 8, no. 36 (2016): 23953-23962. teaches the use of silicon quantum dots for Calcium (II), but Dhenadhayalan’s detection wavelength falls between the two wavelengths taught by Ding such that there is no apparent reason to combine the two teachings.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 9, Islam teaches allyoxy polyethylene oxide as a coating on quantum dots but does not appear to teach where a methyl ether group terminates a polyethylene oxide coating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./Examiner, Art Unit 1796                  

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796